Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 April 2022 has been entered.
 
Claims 1-14 and 16-21 are allowed over the prior art of record and in light of applicant’s arguments. Claim 15 has been cancelled.

The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach and suggest the combination of a data view template that includes a golden baseline rule for a particular variable to be associated with one or more of the network devices or one or more of the interfaces, wherein each of the network devices comprises a different golden baseline rule for the particular variable that is dynamically generated based on existing data related to the particular variable, further wherein a manual selection can disable the dynamic calculation and set the golden baseline manually; a display, upon application of the data view template, of live data for the particular variable as compared with a-golden baseline data from the golden baseline rule for the associated one or more of the network devices or the one or more of the interfaces; and a golden baseline alert that is displayed when the live data does not meet the condition established by the golden baseline rule.
In another embodiment the prior art of record fails to teach and suggest the combination of calculating, automatically, a golden baseline rule for at least one of the network devices based on the tracking, wherein the golden baseline rule is dynamically generated for each of the plurality of network devices; comparing subsequently received network data for the at least one of the network devices with the automatically calculated golden baseline rule; .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ B JEAN whose telephone number is (571)272-3937. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B. Burgess can be reached on 5712723949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ B JEAN/Primary Examiner, Art Unit 2454